Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the elected claims indicated in the response to restriction filed by the applicant on March 15th, 2022.
Claims 1-49 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2019, 09/26/2020, 10/23/2020, 01/20/2021, 02/26/2021, 03/11/2021, 04/05/2021, 04/22/2021, 06/21/2021, 08/06/2021, 09/22/2021, 10/24/2021, 11/15/2021, 01/21/2022, and 05/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 45-46 and 48 are objected to because of the following informalities:  
Claim 1 line 16 recites “… the inventory hub location,;”.
Claim 45 line 4 recites “… a proximity senor…”.
Claims 46 and 48 line 4 recite “… a proximity senor…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 25, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for these limitations in the claims.
Claim 3 recites the limitation "the dispatched logistics operation" in lines 1-2.  
Claim 4 recites the limitation "the dispatched logistics operation" in line 2.
Claim 25 recites the limitation "the dispatched logistics operation" in lines 5.
Claim 38 recites the limitation "the dispatched logistics operation" in lines 4.
With regard to Claims 39-40, the claims depend from claim 38 and inherit the deficiencies of claim 38 discussed above.  Therefore, the claims are rejected under the same logic as claim 38.

Claim 38 discloses “… the delivery recipient authentication input correlates to a portion of the authentication information…” when “a portion of the authentication information” has already been disclosed in line 26 of Claim 1.  It is unclear if this is a new “portion of the authentication information” or the same “portion of the authentication information”.  Recommendation to overcome this is to amend to read the portion of the authentication information.
With regard to Claims 39-40, the claims depend from claim 38 and inherit the deficiencies of claim 38 discussed above.  Therefore, the claims are rejected under the same logic as claim 38.

Allowable Subject Matter
Claims 1-2, 5-24, 26-37, and 41-49 are allowed.
Claims 3-4, 25, and 38-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The examiner has identified Heinla (US Patent No. 9741010) as the closest piece of prior art to read on the disclosed invention.  Heinla teaches an autonomous delivery robot having a storage section and mobile base.  This autonomous delivery robot is in a hub or warehouse as a starting location and delivers items received at this hub to multiple outside locations.  Heinla further teaches receiving a dispatch command containing item, destination, and delivery recipient authentication information before leaving a hub or starting location.  Once the robot arrives at its delivery destination it is capable of receiving a delivery recipient authentication input to allow the authorized recipient to retrieve the item from the robot storage.  Lastly the robot is capable of detecting when the item is removed and returns to its starting location or hub.  However, Heinla does not teach a delivery robot having a modular assembly.  Specifically, it does not teach modular base, a modular storage section, a modular auxiliary power module and a modular control system.  Furthermore, Heinla does not teach assigning an inventory item to a robot assembly for delivery.  An additional search of the prior art in light of the deficiencies of Heinla does not render the disclosed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664